            Case 1:17-cr-00169-JGK Document 179 Filed 07/12/19 Page 1 of 3


                                    Proskauer Rose LLP Eleven Times Square New York, NY 10036-8299




                                                                                                                  Edward J. Canter
July 12, 2019                                                                                                     Associate
                                                                                                                  d +1.212.969.3106
BY ECF                                                                                                            f 212.969.2900
                                                                                                                  ECANTER@PROSKAUER.COM
                                                                                                                  www.proskauer.com
The Honorable John G. Koeltl
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

Re:      United States v. Maharaj et al., 17 Cr. 169 (JGK)

Dear Judge Koeltl:

        We represent the SAG-AFTRA Health Fund and the AFTRA Retirement Fund (together,
“the Funds”), Enrico Rubano’s former employers, and the victims of the fraud charged in this
case. On July 9, 2012, our firm accepted service of a Rule 17(c) subpoena, purporting to seek
“[a]ny and all handwritten or typed notes, stenographic transcripts and audio and/or video
recordings of witness interviews conducted by Proskauer Rose LLP during its representation of
[the Funds], from on or about 2015 to the present” for eight employees of the Funds. The
subpoena was issued by Mr. Rubano’s co-conspirator, Shivanand Maharaj, and is returnable on
or before July 15, 2019. (A copy is attached.) Over the course of this week, we conferred with
defense counsel regarding the propriety of the subpoena. Efforts to resolve the matter without
court intervention were unsuccessful. Accordingly, we now move to quash Mr. Maharaj’s
subpoena on the grounds that it calls for documents protected by the attorney-client privilege, the
work product doctrine, and is improper under United States v. Nixon, 418 U.S. 683 (1974)
because it does not seek relevant, admissible evidence.

      1. The Subpoenaed Materials Are Protected by the Attorney-Client Privilege and the
         Work Product Doctrine

        The documents that Mr. Maharaj seeks are clearly protected by the attorney-client
privilege and the work production doctrine. “[I]nterviews of a corporation’s employees by its
attorneys as part of an internal investigation into wrongdoing and potentially illegal conduct have
been repeatedly found to be protected by the attorney-client privilege.” Johnson v. J. Walter
Thompson U.S.A., LLC, No. 16-cv-1805 (JCF), 2017 WL 3432301, at *3 (S.D.N.Y. Aug. 9,
2017) (internal marks and citations omitted). This protection extends to notes and memoranda
from those interviews. Id. Here, each of the individuals named in the subpoena, to the extent
they were interviewed, were interviewed in their capacity as an employee of the Funds. Thus,
any notes or memoranda from those interviews are protected by the attorney-client privilege.

       Mr. Maharaj has intimated to counsel that he believes the attorney-client privilege may
have been waived by the Funds. But that is manifestly not the case. To the contrary, the Funds
have closely guarded the privilege. Indeed, last fall, the government asked whether the Funds
would consider providing a summary or recounting of certain interviews conducted during


   Beijing | Boca Raton | Boston | Chicago | Hong Kong | London | Los Angeles | New Orleans | New York | Newark | Paris | São Paulo | Washington, DC
           Case 1:17-cr-00169-JGK Document 179 Filed 07/12/19 Page 2 of 3




Hon. John G. Koeltl
July 12, 2019
Page 2

Proskauer’s internal investigation. On September 20, 2018, the Funds expressly declined to do
so, citing a recent non-binding decision issued by a magistrate judge in the Southern District of
Florida. See SEC v. Herrera, No. 17-cv-20301, 2017 WL 6041750 (S.D. Fla. Dec. 5, 2017).
Consistent with that opinion, and in accordance with applicable case law from this district, the
Funds agreed to provide the government with a factual overview regarding the roles of various
Fund employees and the topics on which they would have knowledge with respect to certain
aspects of the charged scheme.

        Simply put, an attorney proffer such as this does not constitute a waiver. See, e.g., In re
Weatherford Int'l Sec. Litig., No. 11-cv-1646 (JCF), 2013 WL 6628964, at *2 (S.D.N.Y. Dec. 16,
2013). In Weatherford, outside counsel produced PowerPoint presentations to the SEC, which
explicitly referenced witness statements (e.g., Employee A alleged that …) and documents
discussed in interviews (e.g., Employee B cited …). Nevertheless, the court declined to order the
production of interview materials unless they had been “explicitly identified, cited, or quoted in
information disclosed to the SEC.” Id. at *3. An explicit reference, the court explained,
occurred when a party quoted portions of interview notes or summaries in a presentation or made
detailed summaries (with near-verbatim recitations of interview notes taken by counsel)
available to the government. Id. at *2. Nothing remotely close to that occurred here.

       Beyond that, the documents are also protected by the work product doctrine and contain a
substantial amount of opinion work product, including mental impressions, conclusions,
opinions, and legal theories concerning the investigation. See Upjohn Co. v. United States, 449
U.S. 383, 400 (1981). Thus, even if the attorney-client privilege were not applicable, which it is,
the documents are still protected by the work product doctrine and counsel for Maharaj has
provided us with no basis to overcome that protection.1

    2. The Subpoena is Improper Under Rule 17(c)

         As this Court held in May, a party seeking production under Rule 17(c) must show: (1)
that the documents it is seeking are evidentiary and relevant, (2) that they are not otherwise
procurable reasonably in advance of trail by exercise of due diligence, (3) that the party cannot
properly prepare for trail without such production and inspection in advance of trial and that the
failure to obtain such inspection may tend unreasonably to delay the trial, and (4) that the
application is made in good faith and is not intended as a general fishing expedition. May 20,
2019 Hr’g Tr. 27:1-10.

       Here, Mr. Maharaj fails the first prong of this test. Put simply, the documents that Mr.
Maharaj seeks are not evidentiary and relevant. A Rule 17(c) subpoena is not properly used to
obtain material that could be used only, if at all, to impeach a potential government witness. See,

1
  Since the conclusion of Proskauer’s internal investigation, the government has interviewed a number of employees
of the Funds. Our understanding is that, pursuant to 18 U.S.C. § 3500, the government has produced to Mr. Maharaj
notes from all of the interviews it conducted of potential witnesses, including all Fund employees who are expected
to testify at trial.
         Case 1:17-cr-00169-JGK Document 179 Filed 07/12/19 Page 3 of 3




Hon. John G. Koeltl
July 12, 2019
Page 3

e.g., United States v. Nektalov, No. 03-cr-828 (PKL), 2004 WL 1574721, at *2 (S.D.N.Y July
14, 2004) (“documents sought solely for impeachment purposes are not the proper subject of a
Rule 17(c) subpoena”); United States v. Nelson, No. 10-cr-414 (PKC), 2011 WL 2207584, at *4
(S.D.N.Y. June 3, 2011) (“Courts have consistently interpreted the admissibility standard of Rule
17(c) to preclude production of materials whose evidentiary use is limited to impeachment.”).

        To the extent that impeachment evidence can be obtained by means of a Rule 17(c)
subpoena, it must be sought after a witness testifies. See United States v. Giampa, No. 92-cr-437
(PKL), 1992 WL 296440, at *3 (S.D.N.Y. Oct. 7, 1992) (“[T]he rationale behind the well-
established rule that impeachment materials are generally not subject to pretrial production
applies with equal force to a request that such documents be produced on the first day of trial.
Impeachment statements are generally not subject to pretrial production under Rule 17(c)
because “such statements ripen into evidentiary material for purposes of impeachment only if
and when the witness testifies at trial.”).

       This is particularly significant here. The subpoena seeks documents from Proskauer
concerning the interviews of eight Fund employees: (1) Ray Gandionco, (2) Judith Pena, (3)
Stewart Adams, (4) Amin Rahim, (5) Henry Moon, (6) Lorraine Garcia, (7) Gayatri Ojha, and
(8) Bernard Kennedy. However, our understanding is that the government only intends to call
three witnesses from the Funds at trial—Mr. Gandianco, Ms. Pena, and Mr. Adams. Thus, even
giving Mr. Maharaj every benefit of the doubt, he would not be entitled to interview notes or
memoranda from any of the other witnesses.

       Finally, Mr. Maharaj also fails the fourth prong as this is nothing more than a fishing
expedition. The subpoena fails to specify the information believed to be contained in the
document sought. United States v. Treacy, No. 08-cr-0366 (RLC), 2008 WL 5082884, at *3
(S.D.N.Y. Dec. 1, 2008) (“If the moving party cannot reasonably specify the information
contained or believed to be contained in the documents sought but merely hopes that something
useful will turn up,” the specificity requirement is not met and the requests will be denied.”)

Conclusion

       For the reasons set forth above, we respectfully request that the Court issue an order
quashing Mr. Maharaj’s subpoena.

Respectfully submitted,



Edward J. Canter

Enclosures

cc:    Counsel for all parties (ECF)
